ON APPLICATION FOR REHEARING
PER CURIAM.
In an application for rehearing plaintiffs-appellants have called our attention to the fact that after trial and before rendition of judgment by the trial court defendant, Earl Corley, died and his surviving spouse and universal legatee, Maudie Lee Delaney Cor-ley, has been duly substituted in his place as a defendant herein. Consequently, the decree heretofore rendered by us in the above numbered and entitled suit must be and is hereby amended to substitute Maudie Lee Delaney Corley as a defendant in the place of the deceased defendant, Earl Corley. In all other respects the judgment rendered by this court in this case shall remain as written.